Citation Nr: 1827581	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  13-12 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure during service.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2016.

This case was last before the Board in February 2017, at which time the Board reopened and awarded service connection for hypertension; the Board additionally denied service connection for diabetes mellitus, type II and bilateral upper and lower extremity peripheral neuropathy.  Those claims are not before the Board.  

The Board also remanded the respiratory disorder claim for additional development in February 2017; the case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a December 2012 VA pulmonary consultation, the Veteran was noted to have shortness of breath and dyspnea on exertion; a spirometry was suggestive of possible restriction.  The Veteran was referred for a chest x-ray in light of his history of asbestos exposure.  A January 2013 chest x-ray revealed normal cardiomediastinal contour, clear hyperinflated lungs, and spondylosis of the thoracic spine.  No active disease or changes from the June 2010 chest x-ray were noted.  

Follow-up by VA in March 2013 noted continued complaints of shortness of breath and a diagnosis of dyspnea on exertion; he was given an albuterol inhaler and an antihistamine for mucus control.  Finally, in an April 2013 VA pulmonary consultation, the VA physician noted that the Veteran had dyspnea on exertion without a significant smoking history.  His pulmonary functions test (PFT) showed mild air trapping and his chest x-ray also showed hyperinflation.  The VA physician noted that such "may be suggestive of obstructive lung disease or asthma."  

In his VA treatment records, the Veteran gave a history of work as a welder.  A review of the Veteran's Form DD-214 shows that he served in the United States Navy with the military occupational specialty (MOS) as a cook.  However, during his August 2016 hearing, the Veteran testified that he also worked as a fireman during military service, where he cleaned out the bilges and had to replace the asbestos wraps around the steam pipes when they were frayed or after flooding.  

In light of the mixed evidence of record with regards to whether the Veteran has restrictive or obstructive, and/or asthmatic pulmonary symptoms, as well as the other evidence of record, the Board finds that the low threshold for obtaining a VA examination has been met in this case.  A remand is therefore necessary at this time.  See 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

On remand, the Board also finds that any outstanding VA treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the Houston and Lufkin VA Medical Centers, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  Ensure that the Veteran is scheduled for a VA examination with an appropriate examiner in order to determine whether any respiratory disorders are related to his military service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Following examination of the Veteran and review of the claims file, the examiner must specifically state any respiratory disorders found, to include restrictive lung disease, obstructive lung disease, or asthmatic condition that may exist as noted by the VA treatment records and the findings that were "suggestive" of those disorders.  

Then, the examiner must opine whether any respiratory disorders found at least as likely as not (50 percent or greater probability) began in or are otherwise related to his period of military service, to include any asbestos exposure therein.  For purposes of this opinion, the examiner should assume that the Veteran was exposed to asbestos as a result of his military service, as testified to in his August 2016 hearing.  

The examiner should additionally address any of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also consider any other pertinent evidence of record, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3.  Following any additional indicated development, review the claims file and readjudicate the Veteran's claim for service connection for a respiratory disorder, to include as secondary to asbestos exposure during service.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

